This opinion is subject to administrative correction before final disposition.




                              Before
                MONAHAN, STEPHENS, and GARRISON
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Robert P. SANCHEZ
             Gunnery Sergeant (E-7), U.S. Marine Corps
                            Appellant

                             No. 202100339

                        _________________________

                           Decided: 28 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                   Benjamin C. Robertson (arraignment)
                          Adam M. King (trial)

 Sentence adjudged 16 September 2021 by a general court-martial con-
 vened at Camp Foster, Okinawa, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: confinement for 24 months
 and a dishonorable discharge.

                             For Appellant:
                        Major B. L. Farrell, USMC
                 United States v. Sanchez, NMCCA No. 202100339
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2